Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 21) in the reply filed on 12/06/2019 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a structure composed of A, A’, B, and B’ wherein each ring independently is an aryl ring or a heteroaryl ring.
(1) Level of skill and knowledge in the art: 
Physical Chemistry Chemical Physics, 2016, 18, 20682-20690) describes that a nanohoop is produced by phenyl groups (page 20683, figure 1) wherein the nanohoop is cycloparaphenylene. Bandyopadhyay et al. teach that these cycloparaphenylene compounds produce electronic absorption spectra (see Fig. 11).
(2) Method of making the claimed invention:
Scheme 3A-B describes methods of making compounds of the instant applications (pg. 48, as filed). The specification only discloses connecting phenylenes to have the ability in holding the strain to produce the nanohoops (see pg. 47, lines 7-10; and Examples 5-8, pgs. 52-54, as filed). The specification has not provided starting materials or mechanism of other species or introduce a variety of species in producing the nanohoops.
 (3) Disclosure:
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-4, 8 and 21 are broad and generic, with respect to all possible cyclic compounds encompassed by the claims (i.e., any aryl or heteroaryl ring). The possible structural variations are limitless to any compound containing a combination of aromatic rings.  The claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species (such as a plurality of ethylene oxides or azocines) to reflect this variance in the genus. While having written description of each of A, A’, B, and B’ are phenylenes, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the illustration of the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandyopadhyay et al. (Phys. Chem. Chem. Phys., 2016, vol. 18, pgs. 20682-20690, published 07/06/2016).
With regard to claims 1 and 21, Bandyopadhyay et al. teach cyclo[10]paraphenylene-2,6-  tetracyanoanthraquino- dimethanylene isomers interact specifically with a peptide sequence (see abstract), which reads on A, A’, B, and B’ are independently an aryl ring wherein r’, r and n are zeros. 

    PNG
    media_image1.png
    340
    1003
    media_image1.png
    Greyscale

It is noted that the arrow pointing in (i) is blue and the arrow pointing in (iii) is red. Bandyopadhyay et al. teach the importance of the nature and position of the functional groups in sequence specific peptide binding (see pg. 20683, right col., para. 1). As shown in Fig. 5, Bandyopadhyay et al. teach N and O which read on a functional group that facilitates coupling of the nanohoop compound, for example, with a peptide when R is linker-Z, wherein linker comprises an aliphatic group. 
	With regard to claim 2, Bandyopadhyay et al. teach cyclo[10]paraphenylene (see abstract), which reads on Formulae II and IIE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jasti et al. (US2011/0166390A1, published 07/07/2011, IDS submitted 12/06/2019) in view of Bandyopadhyay et al. (Phys. Chem. Chem. Phys., 2016, vol. 18, pgs. 20682-20690, published 07/6/2016) and Chen et al. (US20150064720A1, published 03/5/2015).
Jasti et al. teaches a cycloparaphenylene compounds wherein the compounds can be used to prepare armchair carbon nanotubes (abstract). Jasti et al. further teaches in para. [0014] that the cycloparaphenylenes are the smallest fragment of an armchair carbon nanotube and are useful as templates for the preparation of carbon nanotubes, dyes, and as sensors of the complexation of other agents.  Jasti et al. teaches in para. [0039] a cycloparaphenylene compound of formula I is:


    PNG
    media_image2.png
    174
    376
    media_image2.png
    Greyscale
 In formula I, each R is independently be hydrogen or ORa, wherein Ra is hydrogen, and n can be from 6 to 100, which read on Formula I wherein A is aryl ring, m is 1-4, each r’, r, and n independently is zero (0), and provided that when r’, r, and n are 0, then p is at least 5.  Jasti et al. teaches in para. [0039] that n is 6 to 10. Jasti et al. teaches formula II (see [0007]):

    PNG
    media_image3.png
    206
    428
    media_image3.png
    Greyscale
. In formula II, each R1 can independently be OR1, wherein R1 is hydrogen, and m can be from 2 to 10. Jasti et al. further teaches formula IIb wherein each R3 and R4 are, for example, hydrogen, ORa, or S(O)2ORa or C(O)ORa or NRaRb, wherein Ra or Rb is hydrogen (see para. [0044]). Jasti et al. teach fluorescence spectra were record (see middle of para. [0061]). 
Even though Jasti et al. teach functional groups of OH, or C(O)OH or NH2, the reference does not teach Z comprises a peptide or protein.
Bandyopadhyay et al. teach cyclo[10]paraphenylene-2,6-  tetracyanoanthraquino- dimethanylene isomers interact specifically with a peptide sequence tyr-leu-ala (see abstract). Bandyopadhyay et al. further teach in the abstract that the host-guest complexes are stable and the hosts can bind effectively to any protein fragment bearing a particular tripeptide and the macrocycle, which recognizes the peptide sequence with a bulky C-terminal amino acid, also shows photophysical properties. Bandyopadhyay et al. teach macrocycles containing different functional groups and the presence of functional groups can also make them soluble in water, which can be useful for biological applications (see pg. 20682, right col., para. 2 – pg. 20683, left col., para. 1). Bandyopadhyay et al. teach recognition of the peptide sequence with a bulky C-terminal group is carried out with the functionalized macrocycle, which in addition shows photophysical properties (see abstract).  Bandyopadhyay et al. teach that the various macrocycles 
Chen et al. teach biomolecules conjugated to graphene (abstract). Chen et al. further teach graphene quantum dot contains carboxyl groups and the conjugation occurs due to the NHS ester modified GQD (graphene quantum dots) covalently reacted with the amine groups of the biomolecule such as proteins or peptide (see paras. [0034], [0039] and [0087]). Chen et al. teach the one advantage of forming the biomolecule-GQD conjugate is that the GQD is conjugated to the biomolecule without a cross-linker in between the two entities which may otherwise intervene with the functionalities (see para. [0042]). Chen et al. teach graphene quantum dot contains carboxyl groups (see para. [0034]). Chen et al. teach GQDs are individual single-atom-thick graphitic carbon (see para. [0008]). Chen et al. teach labeling and tracking molecular targets (see para. [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently couple the functionalized cycloparaphenylene compound of Jasti et al. and Bandyopadhyay et al. with a peptide or protein of Chen et al. as a biosensor because Chen et al. teach that the carboxyl groups on phenylenes would covalently react with peptides or proteins containing amine groups by NHS ester modification for biological labeling and tracking. Likewise, Jasti et al. teach phenylene compounds are carboxylated. In particular, Bandyopadhyay et al. teach that the cycloparaphenylene are functionally designed to use for binding to peptide fragments. Therefore, it would have been obvious to attach peptides or proteins to the carboxylated cycloparaphenylene compounds because cycloparaphenylene contains photophysical properties that are used to measure peptides.  The person would have a reasonable expectation of success in attaching peptides or proteins to the functionalized cycloparaphenylene compound because it was 
With regard to claim 2, Jasti et al. teach formula II (see [0007]), which has phenylene groups.
	With regard to claim 3, Chen et al. further teach graphene quantum dot contains carboxyl groups and the conjugation occurs due to the NHS ester modified GQD (graphene quantum dots) covalently reacted with the amine groups of the biomolecule such as proteins or peptide (see paras. [0034], [0039] and [0087]).
With regard to claim 4, Jasti et al. teach R1 is C1-6 alkyl (see para. [0006]).
With regard to claim 5, Jasti et al. teach formula II, wherein C(O)ORa or NRaRb, wherein Ra or Rb is hydrogen (see para. [0044]). 
With regard to claim 6, Chen et al. teach that the insulin-GQD conjugate is a formation of an amide linkage (see pg. 6, para. [0091]). 
With regard to claim 7, Chen et al. teach carboxyl groups on the GQD with N-hydroxysuccinimide (NHS) (see para. [0087]). It would have been obvious to conjugate the carboxyl groups with NHS because Chen et al. teach the one advantage of forming the biomolecule-GQD conjugate is that the GQD is conjugated to the biomolecule without a cross-linker in between the two entities which may otherwise intervene with the functionalities of the molecule (see para. [0042]). 
	With regard to claim 21, Jasti et al., Bandyopadhyay et al., and Chen et al. have been discussed in the above rejection, wherein R independently is Z wherein Z independently comprises a peptide or a protein. 
Response to Arguments
Applicant’s arguments filed 12/28/2020 have been considered but are moot because Applicant’s amendments have necessitated a ground of rejection. However certain arguments will be addressed below.
Claim Rejection under 103, Applicant argues in A, pgs. 18-19, that Jasti et al. does not expressly indicate that any of its compounds constitute a lead compound, and certainly does not indicate that compounds have functional groups attached to its nanohoop compounds are considered lead compounds. Applicant further argues in B, pgs. 19-20, that Jasti provides absolutely no reason or motivation to modify its purported lead compound to arrive at compounds within the scope of Applicant’s claim 1. Any purported lead compound of Jasti requires any R group to be hydrogen. In stark contrast, compounds satisfying Applicant’s Formula I, as recited by Applicant’s claim 1, comprise at least one R group that is not hydrogen and further is selected from groups not taught or suggested by Jasti. 
The arguments are not found persuasive because (1) one cannot argue non-obviousness by arguing just the Jasti reference, as the rejection is a combination of references and (2) Jasti does embrace functional groups such as carboxyl groups on the cycloparaphenylene (see above cited paras). As stated in the above rejection, one can design cycloparaphenylene compounds to have functional groups (for example, see Bandyopadhyay et al.).  
Applicant’s arguments of Nishihara and Ozasa are found persuasive, the 103 rejection is hereby withdrawn. 
In light of Applicant’s amendments and arguments, the nonstatutory double patenting rejection is hereby withdrawn.  
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection under 112(a) rejection. Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                            

/Tracy Vivlemore/Primary Examiner, Art Unit 1635